No opinion. Order reversed absolutely so far as it strikes from the bill of costs the item of $40 jfor depositions of witnesses. Order reversed so far as ifc *879confirms the clerk's taxation in respect to objections 22 and 23 set out in Mr. Slayton’s affidavit, and clerk directed to retax the mileage of 125 miles. Order reversed so far as it aflims the clerk’s taxation in respect to objections 3, 4, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 18, 24, 25. 26, 27, 28, 29, and 30, and a relaxation of these items ordered to be made by the clerk, who shall allow but fifty cents a day for the attendance of each witness, and the mileage but once for the trial; and he shall not allow the fees for any witness who was not sworn, except upon additional affidavit showing wliat the witness was expected to prove or disprove, and why he was not called to the stand. The defendant to have $10 costs, and disbursements of this appeal. All concur, except PRATT, J., not sitting.